Exhibit 10.54

AMENDMENT TO AGREEMENTS

WHEREAS, Mellon Financial Corporation, a Pennsylvania corporation (the
“Company”) and David F. Lamere, an employee of the Company (the “Executive”)
have previously entered into an agreement regarding Executive’s employment and
the possibility of a change in control, dated as of September 17, 2001 (the
“Change in Control Agreement”), and various equity award agreements specified on
Exhibit I hereto, dated as of the dates specified thereon (the “Equity Award
Agreements” and, together with the Change in Control Agreement, the
“Agreements”); and

WHEREAS, the parties desire to amend the Agreements in a manner which reflects
the parties best efforts to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), for the benefit of the
Executive, and to make certain other changes to the Agreements;

NOW THEREFORE, the Company and the Executive, for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound hereby, agree as follows:

I. The Change in Control Agreement shall be amended as follows:

1. Solely with respect to the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, the second paragraph of the Good Reason definition, Section 1(f) of the
Change in Control Agreement, which originally read as set forth below in
italics, shall be and hereby is deleted in its entirety and shall have no
further force and effect:

Notwithstanding anything herein to the contrary, termination of employment by
Executive for any reason during the 30-day period commencing one (1) year after
the date of a Change in Control shall constitute Good Reason.

2. Solely with respect to the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, the following new paragraph shall be added as a second paragraph of the
Good Reason definition, Section 1(f) of the Change in Control Agreement:

Notwithstanding anything herein to the contrary, none of the following shall
constitute Good Reason: (i) any change in duties and responsibilities (excepting
reporting responsibilities to Robert P. Kelly), status, title, offices
(including, if applicable, membership on the Board), associated with Executive’s
initial position assumed in connection with the transactions contemplated by
that Agreement and Plan of Merger by and between Mellon Financial Corporation
and The Bank of New York Company, Inc. dated as of December 3, 2006, as may be
amended from time to time (the “Initial Position” assumed in the “Transaction”);
(ii) any failure to pay Executive an annual bonus in respect of the year in
which such Change in Control occurs or any subsequent year in an amount greater
than or equal to the annual bonus earned for the year prior to the year in which
such Change in Control occurs, provided that the Company maintains competitive
compensation relative to the Executive’s and the Company’s performance;
(iii) any requirement that Executive be based for his Initial Position anywhere
more than fifty (50) miles from the office where Executive is located at the
time of the Change in



--------------------------------------------------------------------------------

Control because Executive is expected to maintain a significant presence at the
Company’s headquarters in New York, New York following the Transaction; (iv) any
requirement that Executive travel on Company business to an extent substantially
greater than the travel obligations of Executive immediately prior to such
Change in Control, with specific recognition by the Executive that it is
necessary for Executive to maintain a significant presence at the Company’s
headquarters in New York, New York following the Transaction, allowing for
business travel;1 or (v) any failure of the Company to continue in effect any
employee benefit plan, compensation plan, welfare benefit plan or material
fringe benefit plan in which Executive is participating immediately prior to
such Change in Control or the taking of any action by the Company which would
adversely affect Executive’s participation in or reduce Executive’s benefits
under any such plan, provided that the Company evaluates and analyzes such plans
following the Transaction with a view toward developing appropriate and
effective compensation plans on a going forward non-discriminatory basis.

3. Section 4(a)(i) and (ii) of the Change in Control Agreement shall be amended
to delete the phrase “within twenty (20) days following the Date of Termination”
from the first sentence of each subsection, and the following paragraph shall be
added to the end of Section 4(a):

The amounts set forth in Section 4(a)(i)(A) and (C) shall be payable on the
first regularly scheduled payroll date following the Date of Termination. The
amounts set forth in Section 4(a)(i)(B) shall be payable on the date set forth
and in accordance with the terms of the plan under which the bonus is provided.
The amounts set forth in Section 4(a)(ii) shall be payable upon the first day
following the six-month anniversary of the Date of Termination.

4. The “provided, further” clause of the first sentence of Section 4(b) of the
Change in Control Agreement shall be deleted and the following new sentence
shall be inserted immediately after the first sentence:

To the extent any such benefits cannot be provided on a non-taxable basis to
Executive and the provision thereof would cause any part of the benefits to be
subject to additional taxes and interest under Section 409A of the Code, then
the provision of such benefits shall be deferred until the first day following
the six-month anniversary of the Date of Termination.

--------------------------------------------------------------------------------

1 For purposes of illustration and not limitation, clauses (i), (iii) and
(iv) mean you would give up the “Good Reason Termination for Job Change” on
account of material adverse changes in your duties / titles / travel
requirements (as described in Section 1(f) of your Change in Control Agreement
prior to amendment) related to your initial position assumed following the
contemplated merger (the “Merger”). Conversely, this means, by way of
illustration and not limitation, that you retain the right to assert a “Good
Reason Termination for Job Change” if: (i) you cease to report to Robert P.
Kelly for any reason, including, but not limited to Mr. Kelly’s ceasing to be
employed by BNY Mellon; (ii) you are asked to permanently relocate your primary
office location more than fifty (50) miles from where you are presently located
except to the extent of the business travel that is necessary for you to
maintain a significant presence at BNY Mellon’s headquarters in New York
following the Merger; or (iii) there is some other material adverse change in
your duties / titles subsequent to your initial position assumed following the
contemplated Merger.

 

- 2 -



--------------------------------------------------------------------------------

5. Solely with respect to the Transaction contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, the first sentence of Section 5(a) of the Change in Control Agreement
shall be amended and restated in its entirety to read as follows below. For sake
of convenience, additions are shown in bold type:

Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 5) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), any additional tax, or
any interest or penalties are incurred by Executive with respect to such excise
or additional tax (such excise or additional tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Company shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of any deductions disallowed
because of the inclusion of the Gross-up Payment in Executive’s adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-up Payment is to be made

6. The following new sentences are added to the end of Section 7 of the Change
in Control Agreement:

Such reasonable legal fees and expenses incurred by Executive within the first
six months following the Date of Termination shall be reimbursed by the Company
on the first day following the six-month anniversary of Executive’s separation
from service. Expenses incurred thereafter shall be reimbursed on a monthly
basis for expenses incurred in the preceding month by the Company in accordance
with the Company’s expense policies applicable to employees.

7. As contemplated by Section 9(a) of the Change in Control Agreement, following
consummation of the transactions contemplated by that Agreement and Plan of
Merger by and between Mellon Financial Corporation and The Bank of New York
Company, Inc. dated as of December 3, 2006, as may be amended from time to time,
all references to “Company” within the Change in Control Agreement shall be
deemed to refer to The Bank of New York Mellon Corporation.

8. Any “separation from service” within the Change in Control Agreement shall be
construed consistent with Section 409A of the Code and the regulations
thereunder. The term “termination” or phrase “Date of Termination”, when used
within the Change in Control Agreement in the context of a condition to, or
timing of, payment shall be interpreted to mean a “separation from service” as
that term is used in Section 409A of the Code.

9. Except as provided in this amendment, the Change in Control Agreement is, in
all other respects, unchanged and is and shall continue to be in full force and
effect, and applicable to successive Change in Control transactions following
the Transaction, and is hereby in all respects ratified and confirmed.

 

- 3 -



--------------------------------------------------------------------------------

II. The Equity Award Agreements enumerated as # 1, # 2, and # 3 on Exhibit I
shall be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.6 of such Equity Award Agreements, which originally read as set
forth below in italics, shall be and hereby is deleted in its entirety and shall
have no further force and effect:

Notwithstanding any other provision hereof, this Option shall become fully
exercisable immediately and automatically upon the occurrence of a Change in
Control Event, as defined in the Plan.

2. A new Section 3.6 shall be added, which shall read as follows:

If the Optionee’s employment is terminated by the Corporation “without cause” as
defined in the Plan or by the Optionee for “Good Reason”, as defined in the
Change in Control Agreement between the Optionee and the Corporation, as
amended, in either case within three years after the occurrence of a Change in
Control Event, as defined in the Plan, the Option shall fully vest upon such
termination of employment.

3. The following sentence is added to the end of Section 4.3:

If the Optionee’s employment is terminated by the Optionee for “Good Reason”, as
defined in the Change in Control Agreement between Optionee and the Company, as
amended, as evidenced by notice thereof from Optionee, the Optionee shall have
the right to exercise this Option, to the extent vested upon termination of
employment, until the later of (i) the 15th day of the third month following the
date of termination of employment or (ii) December 31 of the calendar year in
which termination of employment occurred.

4. Except as provided in this amendment, such enumerated Equity Award Agreements
are, in all other respects, unchanged and are and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and are hereby in all respects ratified and
confirmed.

 

- 4 -



--------------------------------------------------------------------------------

III. The Equity Award Agreements enumerated as # 14 and #15 on Exhibit I shall
be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 2.6 of such Equity Award Agreements, which originally read as set
forth below in italics, shall be and hereby is deleted in its entirety and shall
have no further force and effect:

Notwithstanding any other provision hereof, this Reload Option shall
automatically become fully exercisable immediately and automatically upon the
occurrence of a Change in Control Event, as defined in the Plan.

2. A new Section 2.6 shall be added, which shall read as follows:

If the Optionee’s employment is terminated by the Corporation “without cause” as
defined in the Plan or by the Optionee for “Good Reason”, as defined in the
Change in Control Agreement between the Optionee and the Corporation, as
amended, in either case within three years after the occurrence of a Change in
Control Event, as defined in the Plan, the Reload Option shall fully vest upon
such termination of employment.

3. The following sentence is added to the end of Section 3.3:

If the Optionee’s employment is terminated by the Optionee for “Good Reason”, as
defined in the Change in Control Agreement between Optionee and the Company, as
amended, as evidenced by notice thereof from Optionee, the Optionee shall have
the right to exercise this Reload Option, to the extent vested upon termination
of employment, until the later of (i) the 15th day of the third month following
the date of termination of employment or (ii) December 31 of the calendar year
in which termination of employment occurred.

4. Except as provided in this amendment, such enumerated Equity Award Agreements
are, in all other respects, unchanged and are and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and are hereby in all respects ratified and
confirmed.

 

- 5 -



--------------------------------------------------------------------------------

IV. The Equity Award Agreement enumerated as # 4 on Exhibit I shall be amended
as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.6 of such Equity Award Agreements, which originally read as set
forth below in italics, shall be and hereby is deleted in its entirety and shall
have no further force and effect:

Notwithstanding any other provision hereof, this Option shall become fully
exercisable immediately and automatically upon the occurrence of a Change in
Control Event, as defined in the Plan.

2. A new Section 3.6 shall be added, which shall read as follows:

If the Optionee’s employment is terminated by the Corporation under
circumstances constituting a “Without Cause” termination, as defined in
Section 4.10, or by the Optionee for “Good Reason”, as defined in the Change in
Control Agreement between the Optionee and the Corporation, as amended, in
either case within three years after the occurrence of a Change in Control
Event, as defined in the Plan, the Option shall fully vest upon such termination
of employment.

3. The following sentence is added to the end of Section 4.3:

If the Optionee’s employment is terminated by the Optionee for “Good Reason”, as
defined in the Change in Control Agreement between Optionee and the Company, as
amended, as evidenced by notice thereof from Optionee, the Optionee shall have
the right to exercise this Option, to the extent vested upon termination of
employment, until the later of (i) the 15th day of the third month following the
date of termination of employment or (ii) December 31 of the calendar year in
which termination of employment occurred.

4. Except as provided in this amendment, such enumerated Equity Award Agreement
is, in all other respects, unchanged and is and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and is hereby in all respects ratified and confirmed.

 

- 6 -



--------------------------------------------------------------------------------

V. The Equity Award Agreements enumerated as # 5, # 7, and # 9 on Exhibit I
shall be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.11, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding any other provision hereof, the restrictions on Disposition of
the Stock set forth in Section 2.1 hereof shall lapse immediately upon the
occurrence of a “Change in Control Event”, as defined in Section 2.4 of the
Plan.

2. A new Section 3.11 shall be added, which shall read as follows:

Notwithstanding any other provision hereof, the restrictions on Disposition of
the Stock set forth in Section 2.1 hereof shall lapse immediately upon
termination of Grantee’s employment with the Corporation prior to the date
specified in Section 3.1, if such termination is by reason of (i) a termination
by the Corporation “without cause”, as defined in the Plan, or (ii) a
termination by the Grantee for “Good Reason”, as defined in the Grantee’s Change
in Control Agreement with the Corporation, as amended.

3. The Performance Conditions set forth in Sections 3.2 and 3.3 shall be revised
to reflect the consummation of the transactions contemplated by that Agreement
and Plan of Merger by and between Mellon Financial Corporation and The Bank of
New York Company, Inc. dated as of December 3, 2006, as may be amended from time
to time, to reflect the combined organizational objectives as determined in good
faith in the discretion of the Corporation.

4. Except as provided in this amendment, such enumerated Equity Awards
Agreements are, in all other respects, unchanged and are and shall continue to
be in full force and effect, and applicable to successive Change in Control
transactions following the Transaction, and are hereby in all respects ratified
and confirmed.

 

- 7 -



--------------------------------------------------------------------------------

VI. The Equity Award Agreements enumerated as # 6, # 8 and # 10 on Exhibit I
shall be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.9, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding any other provision hereof, the restrictions on Disposition of
the Stock set forth in Section 2.1 hereof shall lapse immediately upon the
occurrence of a “Change in Control Event”, as defined in Section 2.4 of the
Plan.

2. A new Section 3.9 shall be added, which shall read as follows:

Notwithstanding any other provision hereof, the restrictions on Disposition of
the Stock set forth in Section 2.1 hereof shall lapse immediately upon
termination of Grantee’s employment with the Corporation prior to the date
specified in Section 3.1, if such termination is by reason of (i) a termination
by the Corporation “without cause”, as defined in the Plan, or (ii) a
termination by the Grantee for “Good Reason”, as defined in the Grantee’s Change
in Control Agreement with the Corporation, as amended.

3. The Performance Conditions set forth in Section 3.2 shall be revised to
reflect the consummation of the transactions contemplated by that Agreement and
Plan of Merger by and between Mellon Financial Corporation and The Bank of New
York Company, Inc. dated as of December 3, 2006, as may be amended from time to
time, to reflect the combined organizational objectives as determined in good
faith in the discretion of the Corporation.

4. Except as provided in this amendment, such enumerated Equity Award Agreements
are, in all other respects, unchanged and are and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and are hereby in all respects ratified and
confirmed.

 

- 8 -



--------------------------------------------------------------------------------

VII. The Equity Award Agreement enumerated as # 11 on Exhibit I shall be amended
as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.4, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding Section 3.1 hereof, the restrictions on Disposition of the Stock
(including the Dividend Shares) set forth in Section 2.1 hereof shall lapse
immediately upon the occurrence of a “Change in Control Event”, as defined in
Section 2.4 of the Plan.

2. The following subclause (vi) shall be added to Section 3.2, which shall read
as follows:

or (vi) termination by the Grantee for “Good Reason”, as defined in the
Grantee’s Change in Control Agreement with the Corporation, as amended, within
three years after the occurrence of a Change in Control Event.

3. Except as provided in this amendment, such enumerated Equity Award Agreement
is, in all other respects, unchanged and is and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and is hereby in all respects ratified and confirmed.

 

- 9 -



--------------------------------------------------------------------------------

VIII. The Equity Award Agreements enumerated as # 12 and # 13 on Exhibit I shall
be amended as follows:

Solely with respect to the transactions (collectively, the “Transaction”)
contemplated by that Agreement and Plan of Merger by and between Mellon
Financial Corporation and The Bank of New York Company, Inc. dated as of
December 3, 2006, as may be amended from time to time:

1. Section 3.3, which originally read as set forth below in italics, shall be
and hereby is deleted in its entirety and shall have no further force and
effect:

Notwithstanding Section 3.1 hereof, the restrictions on Disposition of the Stock
set forth in Section 2.1 hereof shall lapse immediately upon the occurrence of a
“Change in Control Event”, as defined in Section 2.4 of the Plan.

2. The following subclause (vi) and (vii) shall be added to Section 3.2, which
shall read as follows:

(vi) termination of the Grantee’s employment by the Corporation “without cause”,
as defined in the Plan within three years after the occurrence of a Change in
Control Event, or (vii) termination by the Grantee for “Good Reason”, as defined
in the Grantee’s Change in Control Agreement with the Corporation, as amended,
within three years after the occurrence of a Change in Control Event.

3. Except as provided in this amendment, such enumerated Equity Award Agreements
are, in all other respects, unchanged and are and shall continue to be in full
force and effect, and applicable to successive Change in Control transactions
following the Transaction, and are hereby in all respects ratified and
confirmed.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this amendment, in duplicate, on
the dates set forth below.

 

MELLON FINANCIAL CORPORATION By:   /s/ R.P. Kelly   1/24/07 Name:   R. P. Kelly
  Date Signed Title:   Chairman, President and Chief Executive Officer Executive
  /s/ David F. Lamere   1/23/07   David F. Lamere   Date Signed

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT I

Equity Award Agreements

 

Agreement Number

  

Type

  

Grant Date

#1    Type I Stock Option    1/23/04 #2    Type I Stock Option    1/24/05 #3   
NQ Stock Option    1/23/06 #4    NQ Stock Option    3/13/06 #5   
PARs (Private Wealth)    1/24/03 #6    PARs (Asset Management)    1/24/03 #7   
PARs (Private Wealth)    1/23/04 #8    PARs (Asset Management)    1/23/04 #9   
PARs (Private Wealth)    1/24/05 #10    PARs (Asset Management)    1/24/05 #11
   Restricted Stock    3/13/06 #12    Restricted Stock    1/23/04 #13   
Restricted Stock    1/23/06 #14    Reload Option    8/4/05 #15    Reload Option
   8/18/06

 

- 12 -